Citation Nr: 1704987	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  06-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to February 3, 2012, for the Veteran's service connected residuals of a left wrist fracture. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1991 through July 1995, and from March 1996 through April 1999, with the United States Navy.

This appeal comes to the Board of Veterans' Appeals ("Board") from a January 2006 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio.  Jurisdiction of this matter has since been transferred to the RO in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).

In December 2006, the Veteran testified before a Decision Review Officer ("DRO") at the Cleveland, Ohio RO.  A transcript of the hearing has been reviewed and is associated with the Veteran's claims file.

This matter has previously been before the Board.  Initially, in a November 2009 decision, the Board denied the Veteran's appeal for an increased rating in excess of 10 percent.  Thereafter, the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims ("Court").  In a May 2010 Joint Motion for Remand ("JMR"), the Court vacated the Board's denial and remanded these issue to the Board for further appellate review.  The Board subsequently remanded this issue to the RO in May 2011 for further development, to include the procurement of additional VA treatment records and a VA examination. 

During the pendency of the Veteran's appeal, in a June 2008 Rating Decision the RO assigned a temporary 100 percent convalescence rating following a left wrist surgery.  The temporary 100 percent rating was effective March 17, 2008, the date of the Veteran's surgery, through May 31, 2008.  Beginning on and after June 1, 2008, the Veteran's 10 percent disability evaluation for residuals of a left fracture was continued.  

In a January 2014 Rating Decision, the RO increased the Veteran's disability evaluation to 60 percent, based on loss of use of the hand, effective February 3, 2012.   Additionally, the RO granted the Veteran entitlement to special monthly compensation based and granted entitlement to automobile and adaptive equipment.  However, the Veteran was denied entitlement to a rating in excess of 10 percent prior to February 3, 2012.  Thereafter, the Veteran appealed this denial.  

In a March 2016 Board remand, the Veteran's claim for entitlement to a rating in excess of 10 percent prior to February 3, 2012 was remanded to the RO for further development.  Specifically, the remand directed the RO to obtain the Veteran's application for disability and accompanying records from the Social Security Administration ("SSA").  Additionally, the Board directed the RO to submit the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation Service for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  Such development was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).  

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  In reviewing the Veteran's electronic file, the Board notes additional medical records were submitted after the file was transferred to the Board.  However, the Board notes the recent submission of medical evidence does not pertain to the Veteran's current claim for an evaluation in excess of 10 percent prior to February 3, 2012 for the Veteran's service connected residuals of a left wrist fracture.  Therefore, this evidence is not pertinent to the Veteran's current appeal.  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. §§ 20.800, 20.1304(c).  


FINDINGS OF FACT

1.  Prior to February 3, 2012, the Veteran's left wrist disability was manifested by complaints of pain and objective evidence of decreased range of motion.  However, there was no evidence of favorable or unfavorable ankylosis. 

2.  The Veteran's left wrist disability did not present such an exceptional or unusual disability picture as to warrant the assignment of any higher rating on an extraschedular basis throughout the period on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to February 3, 2012 for the Veteran's left wrist disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107A (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 - 5215 (2016).     

2.  The criteria have not been met for an increased rating for the Veteran's service connected left wrist disability on an extra schedular basis during any portion of the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including letters dated in July 2005, June 2012, and April 2013, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The RO has secured the Veteran's service treatment records ("STRs"), VA treatment records, and VA examination reports.  For his part, the Veteran has submitted personal statements and arguments from his representative.  Furthermore, the Veteran has not referred to any additional, unobtained, relevant, available evidence.

With regard to the previous March 2016 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ referred the case to the VA Director of Compensation and Pension Service for consideration of whether an extraschedular rating was warranted and included that determination into the claims file.  Additionally, the Veteran's SSA records were obtained and associated with the Veteran's claims file.  As such, the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim for an increased rating and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that the VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  There has been no allegation otherwise made by the Veteran or his representative in this regard.

Lastly, in deciding the claim below, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, that date is April 10, 1999.    

Additionally, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

In the instant appeal, the Veteran seeks an increased rating for his left wrist disability prior to February 3, 2012.  However, following a review of the Veteran's medical records, and taking into consideration his lay assertions, the Board finds the totality of the evidence weighs against the assignment of a higher rating for a left wrist disability prior to February 3, 2012.

Historically, the Veteran's service connected left wrist disability, of his non-dominant hand, was initially rated under Diagnostic Code 5215, for limitation of motion.  As noted above, the Veteran was awarded a 10 percent disability evaluation from April 10, 1999 through March 16, 2008, and from June 1, 2008 through February 2, 2012.  A 100 percent convalescence rating was assigned from March 17, 2008 through May 31, 2008, following the Veteran's left wrist surgery.  38 C.F.R. § 4.30.  Finally, the Veteran was granted a 60 percent evaluation, under direct application of the provisions of the VA rating schedule for the loss of use of his non-dominant hand.  See 38 C.F.R. §§ 4.63, 4.68, 4.69, 4.71a, Diagnostic Code 5125. 

The Board first notes that no higher disability evaluation under Diagnostic Code 5215 may be assigned for the Veteran's left wrist disability.  Specifically, under Diagnostic Code 5215, a 10 percent rating for the wrist is warranted for either limitation of palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 10 percent disability rating is the maximum evaluation under Diagnostic Code 5215.  

Furthermore, a higher rating for limitation of dorsiflexion or palmar flexion is not warranted, as Diagnostic Code 5215 already contemplates the effects of limitation of motion.  In evaluating musculoskeletal disabilities, the VA must determine whether the joint in question exhibits weakened movement, excess fatigability, incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time. See DeLuca, 8 Vet. App. at 206-207; See also 38 C.F.R. §§ 4.40, 4.45.  However, where a musculoskeletal disability is currently evaluated at the maximum schedular rating based on limitation of motion, DeLuca consideration is not applicable.  See Johnston, 10 Vet. App. at 85.  Therefore, no higher rating based on limitation of motion of the Veteran's left wrist is possible. 

The Board has considered the application of Diagnostic Code 5003, which allows for a separate 10 percent rating for limitation of motion, where there is radiographic evidence of arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, a separate additional rating under Diagnostic Code 5003 is not warranted because it applies only where limitation of motion under an applicable Diagnostic Code is non-compensable.  In the present case, the Veteran is in receipt of a compensable rating for limitation of movement in his left wrist.  Thus, a separate or increased rating is not warranted under DC 5003, for the Veteran's left wrist disability, at any time during the period on appeal.   

Furthermore, under 38 C.F.R. § 4.45(f), for the purpose of rating disability from arthritis, the only major joints are the shoulder, elbow, wrist, hip, knee and ankle.  Additionally groups of multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities; the interphalangeal, metatarsal and tarsal joints of the lower extremities; the cervical vertebrae; the dorsal vertebrae; and the lumbar vertebrae, are considered groups of minor joints, ratable on parity with major joints. 38 C.F.R. § 4.45(f).  This implies that the Veteran's wrists are considered to be one joint.  

Therefore, in order to warrant a higher rating, the medical evidence must demonstrate that the Veteran has no range of motion within his left wrist or that he has effectively lost the functioning of his left hand.  For example, Diagnostic Code 5214 offers a higher rating where there is medical evidence of ankylosis of the wrist.  Ankylosis is defined as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under Diagnostic Code 5214, a 20 percent rating is warranted for favorable ankylosis of the minor (non-dominant) wrist in 20 to 30 degrees of dorsiflexion. A 30 percent rating is warranted for any other position, except favorable of the minor wrist; and a maximum 40 percent rating requires unfavorable ankylosis of the minor wrist in any degree of palmar flexion or with ulnar or radial deviation.

A review of the Veteran's medical records prior to February 3, 2012 fails to show any diagnosis and/or evidence of ankylosis.  Furthermore, these records fails to show that the Veteran's left wrist disability was of such condition that it was the functional equivalent of ankylosis prior to February 3, 2012.  For example, an x-ray of the left wrist from August 1999 documented only "minimal degenerative arthritic changes" of the wrist joint.  See Cleveland VAMC Records.  A prior fracture of the navicular (i.e. scaphoid) bone was "maintained" in position with a screw, with no evidence of any additional fractures or abnormalities.  An x-ray from October 2005 similarly reported a surgical pin in the scaphoid bone.  This updated image further showed "mild" narrowing of the radiocarpal articulations, with no evidence of an acute fracture of bone erosion.  

Despite this surgical pin within the Veteran's left wrist, range of motion testing did not show any evidence of joint ankylosis.  For example, during an October 2005 VA examination, the Veteran's left wrist range of motion was reported as 65 degrees palmar flexion, 30 degrees dorsiflexion, ulnar deviation to 20 degrees and radial deviation to 10 degrees.  The VA examiner reported the Veteran experienced pain at the extremes during range of motion testing and increased pain with repetitive use.  However, repetitive testing during this October 2005 VA examination did not result in a decreased range of motion.  Similarly, range of motion testing during a July 2007 VA examination failed to show any evidence of wrist ankylosis.  During this subsequent examination, the Veteran's left wrist range of motion was reported as 30 degrees palmar flexion, 30 degrees dorsiflexion, ulnar deviation to 20 degrees and radial deviation to 20 degrees.  The VA examiner similarly reported increased symptoms of pain with repetitive testing, but no resulting change in his range of motion. 

Treatment records following the Veteran's left wrist surgery show a progressive decline in the Veteran's range of motion, but do not report any evidence of ankylosis.  For example, a March 2009 treatment note reported the Veteran's range of motion as 20-30 degrees palmar flexion, 5 degrees dorsiflexion, ulnar deviation to 0-1 degrees and radial deviation to 0-1 degrees.  See Mountain Home VAMC Records.  Similarly, a June 2009 treatment note reported the Veteran's left wrist range of motion as 0-5 degrees palmar flexion, 0-5 degrees dorsiflexion, ulnar deviation to 0-3 degrees and radial deviation to 0-3 degrees.  A May 2010 VA treatment note reports the Veteran's left wrist would "hardly flex or extend"  and that he had a weakened grip.

While the Board acknowledges this documented decline in the Veteran's left wrist range of motion, there are no medical or objective findings which purport to show any evidence of a left wrist joint fixation consistent with ankylosis. 

The Board finds no evidence which would support the award of a 60 percent rating for loss of use of the left hand prior to February 3, 2012.  Loss of use of a hand is present when no effective function remains other than that which could be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance. 38 C.F.R. § 3.350(a)(2).  However, the medical evidence does not show a loss of the Veteran's left hand or loss of use of the hand prior to February 3, 2012. 

For example, a February 2009 VA treatment note reported the Veteran maintained an "intact" grip strength.  See Mountain Home VAMC Records.  A June 2009 VA treatment report states the Veteran maintained an "intact" range of motion of his second, third, fourth, and fifth digits, in addition to the range of motion of his left wrist reported above.  At the time, it was reported the Veteran had a 50 percent reduction in flexion of the left thumb.  

Furthermore, a VA examination dated November 2011 reported the Veteran maintained weakened grip strength, noted as 3/5.  Although weakened, this report differs from the February 2012 VA examination where the Veteran was reported to have neither any muscular movements nor the ability to grip with the left hand.

Finally, as noted above, the medical evidence does not report findings indicating the Veteran experienced the loss of use of or ankylosis of any individual or multiple digit of his left hand prior to February 2, 2012.  As such, there can be no award of an increased rating under those Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5126-5156, 5216-5130.   

In conclusion, there are no higher or alternative ratings under different Diagnostic Codes which can be applied to the Veteran's claim.  See Schafrath, 1 Vet. App. at 593.  The preponderance of the evidence is against the Veteran's claim for an increased schedular rating prior to February 3, 2012.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's appeal is denied.  38 C.F.R. § 4.3.  

Extraschedular Consideration: 

Generally, evaluating a disability under the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, only in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  

When these exceptional circumstances arise, the VA Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extraschedular rating where the schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In the present case, the Veteran's left wrist disability has been rated under Diagnostic Code 5215, for limitation of motion for the period prior to February 3, 2012.  Thereafter, the Veteran was granted an increased rating of 60 percent, based on the loss of use of the left hand, under direct application of the provisions of the VA rating schedule.  See 38 C.F.R. §§ 4.63, 4.68, 4.69, 4.71a, Diagnostic Code 5125.  Therefore, the remaining question is the propriety of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the Veteran's left wrist disability prior to February 3, 2012.  

Following the Boards March 2016 Remand, the RO submitted the Veteran's claim to the Director, Compensation and Pension Service ("Director"), for consideration of entitlement to an extraschedular rating for his left wrist disability.  In a decision dated May 2016, the Director reviewed the relevant evidence of record, including VA examinations and VA treatment reports, and determined that the medical evidence did not warrant to award of an extra-schedular rating.  Specifically, the Director found the evidence of record did not show any periods of frequent hospitalizations, marked interference with work, or suggest the Veteran's symptoms were so exceptional or unusual as to render the regular rating schedule impractical.  

The Board notes, however, that the Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating, and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  Upon longitudinal review of the pertinent evidence, discussed above and incorporated herein, the Board cannot conclude that the schedular criteria under 38 C.F.R. § 4.71, Diagnostic Code 5215 are inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, the existing rating criteria appear to properly recognize and compensate the Veteran for the objective symptomatology shown.  The predominant symptoms of pain and diminished range of motion are already wholly addressed by the relevant Diagnostic Code, as discussed above.   

Specifically, as discussed in great detail above, the symptoms of the Veteran's left wrist disability during the period prior to February 3, 2012 were adequately addressed by the schedular ratings.  As explained above, a comparison of the Veteran's level of severity and reported symptomatology with the established criteria found in the Rating Schedule, demonstrates that the criteria reasonably describe the Veteran's disability.  Therefore, the assigned schedular evaluation is adequate.  VAOGCPREC 6-96 (Aug. 16, 1996).

The Board is still mindful, however, of the Veteran's lay assertions regarding functional limitations, and of the need for direct consideration of an extraschedular rating pursuant to the applicable rubric for adjudicating such claims.  For example, during his December 2006 Decision Review Officer ("DRO") hearing, the Veteran's representative argued that although the maximum rating authorized under Diagnostic Code 5215 was 10 percent, the symptomatology of his left wrist disability warranted a rating in excess of 10 percent, as the Veteran had limited range of motion, could only grip for limited periods of time, and had constant pain.  The Veteran's representative further emphasized that these symptoms limited the Veteran's ability to perform his job. 

However, the Board finds the Veteran's level of disability did not result in marked interference with employment or frequent periods of hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  Notably, in the March 2016 Board Remand, the RO was directed to obtain the Veteran's SSA records.  Upon a review of these records, the Board notes that the Veteran self-reported he was able to work throughout the period on appeal. Specifically, the Veteran worked as a cable technician from June 2000 through March 2008 and from August 2010 through March 2011.  He worked additional jobs during this period, such as a substitute teacher from August 2008 through August 2010 and from March 2011 through April 2012.  As such, the Veteran's statements show his left wrist disability did not prevent him from working during the period on appeal. 

Lastly, the Board finds there is no evidence which suggests the Veteran's left wrist disability resulted in frequent periods of hospitalizations.

The Board additionally notes a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014).  In the present case, in addition to the service-connected left wrist disability, the Veteran is service connected for a low back strain, residuals of a right hand crush injury, tinnitus, bilateral hearing loss, and scars to the right and left wrists.  However, at present, these issues are not on appeal before the Board as part of any increased rating claim. Furthermore, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016).   Accordingly, award of an extraschedular rating is not warranted on a collective basis either.

In conclusion, the claim for entitlement to an increased rating for a left wrist disability on an extraschedular basis is denied.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	

ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's service connected left wrist disability prior to February 3, 2012, is denied.

Entitlement to an increased rating for the Veteran's service-connected left wrist disability, on an extraschedular basis, is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


